Exhibit 10.7

NON-MANAGEMENT DIRECTOR

NON-QUALIFIED STOCK OPTION AGREEMENT

Post Holdings, Inc. (the “Company”), effective                      , 20        
(“Grant Date”), grants to [NAME] (“Optionee”) this Non-Qualified Stock Option
(the “Option”) to purchase a total of                     shares of its Stock at
an exercise price of $             (“Exercise Price”) per share pursuant to the
Post Holdings, Inc. 2012 Long-Term Incentive Plan (the “Plan”). Subject to the
provisions of the Plan and the following terms, Optionee may exercise this
Option from time to time as set forth below by tendering to the Company (or its
designated agent), irrevocable written notice of exercise, which will state the
number of Shares under the Option to be exercised, together with the Exercise
Price in either cash or, if the Committee so permits, in Shares at the Fair
Market Value. Notwithstanding the foregoing, if the Committee so permits, the
Exercise Price may be payable through a net or cashless exercise as permitted by
the Committee or through such other methods or forms as the Committee may
approve in its discretion subject to such rules and procedures as it may
establish.

NOW THEREFORE, the Company and Optionee agree, for and in consideration of the
terms hereof, as follows:

 

1. Exercise—This Option shall become fully exercisable [three years] from the
Grant Date. Upon the exercise, the Optionee may sell enough shares to cover
current Federal and state income tax obligations on the exercise of the shares
with the remaining shares to be held by the Optionee until he or she ceases
serving as a Director of the Company. Subject to the provisions of the Plan and
any vesting and other terms herein, the Option remains exercisable through the
tenth anniversary of the Grant Date (“Expiration Date”), unless the Optionee is
no longer providing services to the Company, in which case the Option is
exercisable only if permitted by, and in accordance with, the provisions of
paragraph 2 below.

 

2. Accelerated Exercise—Notwithstanding the above, this Option shall become
exercisable in full before the normal exercise date set forth in paragraph 1
upon the occurrence of any of the events set forth below while Optionee is
providing services to the Company (“Accelerating Event”) and shall remain
exercisable for the periods specified below or until the Expiration Date,
whichever occurs first. Thereafter, the unexercised portion of this Option is
forfeited and may not be exercised. Accelerating Events include the following:

 

  a. Optionee’s death (exercisable for three years);

 

  b. Optionee’s voluntary termination or retirement (whether pursuant to any
mandatory retirement provision of the Company’s Articles of Incorporation,
Bylaws or Board resolution, or otherwise) at or after attainment of age 72
(exercisable for three years);

 

  c. Optionee’s voluntary termination due to mental or physical impairment
resulting in his inability to serve as a Director (exercisable for three years);



--------------------------------------------------------------------------------

  d. Occurrence of a Change in Control Date while serving as a Director
(exercisable upon an occurrence of a Change in Control Date and for six months
after the Change in Control Date); or

 

  e. Optionee’s voluntary termination, or termination due to expiration of
Optionee’s term without re-election to a subsequent term, other than under
circumstances set forth in paragraphs 2.b., 2.c., or 2.d. (exercisable for 90
days).

 

3. Forfeiture—Notwithstanding anything to the contrary contained in the Plan,
this Option is subject to forfeiture if Optionee is removed from his or her
position as a Director for cause in accordance with the Company’s Articles and
Bylaws and the corporation laws of the State of Missouri or if Optionee fails to
exercise this Option within the appropriate period set forth in paragraph 2, but
shall not be subject to forfeiture for any other reason. Following forfeiture,
no portion of this Option may be exercised.

 

4. This Non-Qualified Stock Option Agreement shall be governed by the laws of
the State of Missouri without reference to the conflict of laws provisions
thereof. The Optionee shall be solely responsible to seek advice as to the laws
of any jurisdiction to which he or she may be subject, and participation by the
Optionee in the Plan shall be on the basis of a warranty by the Optionee that he
or she may lawfully so participate without the Company being in breach of the
laws of any such jurisdiction.

 

5. No amendment or modification of this Option shall be valid unless the same
shall be in writing and signed by the Company and Optionee. The foregoing,
however, shall not prevent the Company from amending or modifying the Plan
except that no such amendment or modification shall adversely affect the
Optionee’s rights under this Non-Qualified Stock Option Agreement.

 

6. During the lifetime of the Optionee, the Option shall be exercisable only by
the Optionee. The Option shall not be assignable or transferable other than by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
the Optionee may request authorization from the Committee to assign his or her
rights with respect to the Option granted herein to a trust or custodianship,
the beneficiaries of which may include only the Optionee, the Optionee’s spouse
or the Optionee’s lineal descendants (by blood or adoption), and, if the
Committee grants such authorization, the Optionee may assign his or her rights
accordingly. In the event of any such assignment, such trust or custodianship
shall be subject to all the restrictions, obligations, and responsibilities as
apply to the Optionee under the Plan and this Agreement and shall be entitled to
all the rights of the Optionee under the Plan.

 

2



--------------------------------------------------------------------------------

 

ACKNOWLEDGED

AND ACCEPTED:

    POST HOLDINGS, INC.       BY:      [NAME], Optionee      

[NAME]

Secretary

              Date      

 

3